United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1524
Issued: February 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 22, 2016 appellant filed a timely appeal from an April 22, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective April 22, 2016 due to her failure to attend a scheduled medical examination.
FACTUAL HISTORY
On August 29, 2009 appellant, then a 46-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on August 27, 2009 she sustained a fracture of the right little

1

5 U.S.C. § 8101 et seq.

finger when another employee lifted a shelf while she was pulling on the side of a general
purpose mail container (GPMC), causing her finger to break. She did not stop work.2
OWCP accepted the claim for closed fracture of the right digit of the distal phalanx.
Appellant was released to work without restrictions on March 4, 2010.
On June 12, 2015 appellant filed a claim for a schedule award (Form CA-7).
Appellant was referred by OWCP to Dr. Brent Sprinkle, an osteopathic physician, for a
second opinion evaluation to determine whether appellant had a permanent impairment of her
right upper extremity causally related to her accepted employment injuries. On August 24, 2015
Dr. Sprinkle reported that appellant’s diagnosis was closed fracture of the distal phalanges of the
right hand. He provided examination findings and concluded that she had one percent permanent
impairment of the right hand pursuant to the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment.3 In a report dated January 28, 2016,
Dr. Sprinkle noted diagnoses of right carpal tunnel syndrome and lesion of the right ulnar nerve.
He concluded that appellant had 10 percent permanent impairment of the right upper extremity
pursuant to the A.M.A., Guides.
In a report dated February 8, 2016, an OWCP medical adviser reviewed the record and
found that, based upon Dr. Sprinkle’s examination findings appellant had three percent
permanent impairment of the right little finger pursuant to the A.M.A., Guides. In a second
report dated February 26, 2016, the district medical adviser noted that Dr. Sprinkle had found
that appellant had 10 percent permanent impairment of the right upper extremity due to ulnar and
median nerve entrapment. He also related that a review of appellant’s medical records revealed
that appellant’s physician Dr. Rooney had reported on March 7, 2007 that appellant had full
sensation in the right upper extremity, following surgery, which conflicted with Dr. Sprinkle’s
findings of decreased sensation in the ulnar nerve distribution. The district medical adviser
concluded that his review of appellant’s medical records revealed a significant conflict between
Dr. Rooney and Dr. Sprinkle as to appellant’s neurological examination that could not be
resolved on the basis of a medical records review.
By letter dated March 16, 2016, OWCP notified appellant that an impartial medical
examination was needed in order to address the conflict in medical evidence between her
attending physician and the second opinion physician regarding her permanent impairment rating
and date of maximum medical improvement. It advised that an appointment had been scheduled
for April 1, 2016 at 1:00 p.m. with Dr. Kenneth Rosenzweig, a Board-certified orthopedic
surgeon, for an impartial medical examination. Appellant was further advised that, if she refused
or obstructed the examination, her compensation could be suspended under 5 U.S.C. § 8123(d).
2

The Board notes that appellant also has a September 19, 2006 occupational disease claim which was accepted
for right carpal tunnel syndrome and right ulnar nerve lesion. Appellant was released to work without restrictions on
May 23, 2007. (OWCP File No. xxxxxx735). Appellant’s treating physician, Dr. Thomas P. Rooney, Boardcertified in orthopedic surgery, reported on September 17, 2009 that appellant had no symptoms regarding her right
carpal tunnel condition. He also noted that her scar was well healed, that she had full function, no sensory deficit,
no atrophy and no permanent impairment.
3

A.M.A., Guides (6th ed. 2009).

2

An April 5, 2016 e-mail correspondence, reflects that OWCP was notified by the
impartial medical examiner that appellant did not appear for her April 1, 2016 examination.
On April 6, 2016 OWCP proposed to suspend appellant’s compensation benefits pursuant
to section 8123(d) of FECA for failure to attend the April 1, 2016 examination with
Dr. Rosenzweig. Appellant was advised that she should provide a written explanation of her
reasons, with substantive corroborating evidence, within 14 days for failing to attend the
scheduled examination. She did not respond.
By decision dated April 22, 2016, OWCP finalized its proposed suspension effective that
same date. It noted that it directed appellant on March 16, 2016 to report for the examination
scheduled on April 1, 2016 but she did not attend the examination or show good cause for her
failure to attend the examination as she failed to respond to the proposed suspension.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.4
The determination of the need for an examination, the type of examination, the choice of locale,
and the choice of medical examiners are matters within the province and discretion of OWCP.5
OWCP regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.6
Section 8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit
to or obstructs a directed medical examination, his or her right to compensation is suspended
until the refusal or obstruction ceases.7 OWCP procedures provide that, before OWCP may
invoke these provisions, the employee is to be provided a period for 14 days within which to
present in writing his or her reasons for the refusal or obstruction.8 If good cause for the refusal
or obstruction is not established, entitlement to compensation is suspended in accordance with
section 8123(d) of FECA.9
ANALYSIS
OWCP scheduled an impartial medical examination on April 1, 2016 with
Dr. Rosenzweig. Appellant did not appear for the scheduled examination. By decision dated
April 22, 2016, OWCP suspended her compensation benefits based on her failure to appear. The

4

5 U.S.C. § 8123.

5

J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007); James C. Talbert, 42 ECAB 974 (1991).

6

20 C.F.R. § 10.320.

7

Supra note 4; 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.13(d) (September 2010).
9

Id.

3

Board finds that OWCP properly suspended appellant’s compensation for failure to attend a
medical examination on April 1, 2016.
The determination of the need for an examination, the type of examination, the choice of
locale, and the choice of medical examiners are matters within the province and discretion of
OWCP. The only limitation on OWCP’s authority, with regard to instructing a claimant to
undergo a medical examination, is that of reasonableness.10 The Board has interpreted the plain
meaning of section 8123(d) to provide that compensation is not payable while a refusal or
obstruction of an examination continues.11
On March 16, 2016 OWCP advised appellant that it would refer her for an impartial
medical examination and that, if she did not keep the appointment, her benefits could be
suspended. Appellant was referred for an impartial medical evaluation with Dr. Rosenzweig and
was advised of the need for the examination and the time and place for the scheduled
appointment. She did not attend the scheduled April 1, 2016 appointment. OWCP subsequently
allowed appellant 14 days to provide reasons for failing to appear. Again, appellant did not
respond. As she did not respond to the proposed suspension, appellant has not established good
cause for refusing to undergo the April 1, 2016 examination.12 OWCP properly suspended her
right to future compensation benefits effective April 22, 2016 pursuant to section 8123 of
FECA.13
Thus, the Board finds that OWCP properly suspended entitlement to compensation in
accordance with 5 U.S.C. § 8123(d) until the date on which appellant agrees to attend the
examination. When appellant actually reports for examination, payment retroactive to the date
on which she agreed to attend the examination may be made.14
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective April 22, 2016 for failure to attend a medical examination.

10

Lynn C. Huber, 54 ECAB 281 (2002).

11

M.B., Docket No. 10-1755 (issued March 24, 2011).

12

L.B., Docket No. 14-2005 (issued January 28, 2015).

13

Supra note 4; S.B., 58 ECAB 267 (2007).

14

C.S., Docket No. 11-1366 (issued December 12, 2011); E.B., 59 ECAB 298 (2008). When the claimant
actually reports for examination, payment retroactive to the date on which the claimant agreed to attend the
examination may be made. Supra note 8 at Chapter 2.810.13(e) (September 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the April 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

